DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, lines 5 recites “exposing and developing the organic material layer by using a mask” and lines 8-9 recite “using the organic layer including the first opening as a mask”.  It is not clear, from this limitation, whether the two masks are intended to be the same or not.  This issue renders the claim indefinite.  For the purposes of examination, the examiner will interpret the limitations as “exposing and developing the organic material layer by using a first mask” and “using the organic layer including the first opening as a second mask”.
Claim 23, line 2 recites “claim 1, wherein the mask comprises a pattern portion”.  No mask has been claimed in claim 1, from which 23 depends and it is not clear how the mask is related to the device of claim 1.
Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 2, lines 2-4 recites “a distance between respective parts of any two adjacent zigzag portions … is smaller than a resolution of an exposure machine”.  It is not clear, from this limitation, where the exposure machine is located in the array substrate or what other relationship the exposure machine might have with the array substrate which is the claimed device.  This issue renders the claim indefinite.  For the purposes of examination, the examiner will interpret the limitation as “a distance between respective parts of any two adjacent zigzag portions … is small”.
Claim 15, lines 4-6 recites “a width of the interval between adjacent rectangular grooves … is smaller than a resolution of an exposure machine”.  It is not clear, from this limitation, where the exposure machine is located in the array substrate or what other relationship the exposure machine might have with the array substrate which is the claimed device.  This issue renders the claim indefinite.  For the purposes of examination, the examiner will interpret the limitation as “a width of the interval between adjacent rectangular grooves … is small”.
Note that dependent claims necessarily inherit any indefiniteness from the claims on which they depend.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-5, 7, 13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by SAITOH (US 20180314122).
Regarding claim 1, SAITOH discloses an array substrate, comprising: 
a base substrate (the display device in fig 1 comprising board 11a/b, see fig 1, para 41) comprising a display region (display area AA, see fig 1, para 41) and a peripheral region (non-display area NAA that surrounds AA, see fig 1, para 41) located at a periphery of the display region; 
a first conductive layer (fig 8-10, electrodes comprising 29/18, para 49) located on the base substrate; and 
an organic layer (acrylic resin layer 22, see fig 8-10, para 50) located at a side of the first conductive layer away from the base substrate (22 is on a top side of 29, see fig 10), 
wherein the peripheral region comprises at least one bonding region (the region of NAA shown in fig 8-10 including output terminal bonding pads 28, see fig 8-10, para 49), and in each of the at least one bonding region, the first conductive layer comprises a plurality of wires (a plurality of lines 29 are arranged in NAA in fig 8) arranged at intervals, and 
the organic layer comprises a first opening (the area in figs 8-11 in the -Y direction from 22a which is uncovered and unobstructed by 22 which has an edge including projections 31 that the wires 29 extend out from under, see fig 8-11, para 62) exposing the plurality of wires; and the first opening comprises an edge (edge of 22 with the projections 31, see fig 8, para 62) that is intersected with an extension direction of each of the plurality of wires (the edge of 22 including 31 extends in a horizontal direction in fig 8 which intersects with the wires 29 that extend in the vertical direction in fig 8); 
the organic layer further comprises a zigzag-shaped groove connected with the edge; in a direction perpendicular to the base substrate (since the side surface of 22 is sloped, the area above the 
a depth of the zigzag-shaped groove is smaller than a thickness of the organic layer (since the side surface of 22 is sloped, a depth of the groove over the side surface is less than the total thickness of the insulating layer 22, see fig 8-10); and 
an orthographic projection of the zigzag-shaped groove on a plane parallel with the base substrate is zigzag-shaped (fig 8 is an orthographic projection of the device parallel to a top surface of the substrate 11 and 31 has a zigzag shape in it, see fig 8).
Regarding claim 2, SAITOH discloses The array substrate according to claim 1, wherein the zigzag-shaped groove comprises a plurality of zigzag portions (there are a plurality of projections 31, see fig 8-11) arranged along the edge, and 
a distance between respective parts of any two adjacent zigzag portions at a side close to the edge is smaller than a resolution of an exposure machine (the distance between left and right faces of the projections 31 is zero since they directly intersect, and zero must be less than the resolution of the exposure machine used, see fig 8-11).
The examiner notes that “smaller than a resolution of an exposure machine“ is considered a product-by-process claim.  “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 3, SAITOH discloses the array substrate according to claim 1, further comprising: 

wherein the insulation layer comprises a second opening (20 does not cover 29 in the portion of NAA containing bonding pads 28, see fig 8), and both the second opening and the first opening expose the plurality of wires.
Regarding claim 4, SAITOH discloses the array substrate according to claim 3, further comprising: 
a second conductive layer (electrode layer 25/30, see figs 8-11, para 47 and 50) located at a side of the organic layer (25/30 are on top of 22, see fig 10) away from the first conductive layer, 
wherein, in each of the at least one bonding region, the second conductive layer comprises a plurality of electrode strips (the electrodes 30, see fig 8-11) arranged at intervals, and the plurality of electrode strips are electrically connected with the plurality of wires (30 and 29 are in direct contact, see fig 10), respectively, through both the second opening and the first opening (30 and 29 are in direct contact in the region not covered by 20 and 22, see fig 8-11).
Regarding claim 5, SAITOH discloses the array substrate according to claim 4, wherein the plurality of electrode strips cover at least part of the zigzag-shaped groove (30/25 cover the slanted portion of 22 that forms the groove, see figs 8-11), and extend beyond an end of the zigzag-shaped groove which is away from the first opening in the extension direction of the wire (25 extends to the top of 22 away from the edge of 22, see fig 8-11).
Regarding claim 7, SAITOH discloses the array substrate according to claim 1, wherein the edge is perpendicular to the extension direction of the wire (the edge of 22 extends in a direction perpendicular to 30, see fig 8).
claim 13, SAITOH discloses the array substrate according to claim 1, wherein the zigzag-shaped groove comprises a plurality of trapezoidal grooves (the areas of the side of 22 between 31 are trapezoidal, see fig 8) arranged side by side in sequence, and 
each of the plurality of trapezoidal grooves comprises a long base (the line between the points of 31, see fig 8) and a short base (the line between the upper edges of 31, see fig 8) opposite to the long base, the long base is overlapped with the edge (the line between the points of 31 intersects the edge of 22, see fig 8), and 
the short base is located at a side of the long base away from the first opening (the line between the upper edges of 31 is located farther away from 28 than the line between the lower points of 31, see fig 8).
Regarding claim 18, SAITOH discloses a display device, comprising an array substrate (the display device 10 comprising an array of devices, see figs 1-2, para 40), the array substrate comprising: 
a base substrate (the display device in fig 1 comprising board 11a/b, see fig 1, para 41) comprising a display region (display area AA, see fig 1, para 41) and a peripheral region (non-display area NAA that surrounds AA, see fig 1, para 41) located at a periphery of the display region; 
a first conductive layer (fig 8-10, 29, para 49) located on the base substrate; and 
an organic layer (acrylic resin layer 22, see fig 8-10, para 50) located at a side of the first conductive layer away from the base substrate (22 is on a top side of 29, see fig 10), 
wherein the peripheral region comprises at least one bonding region (the region of NAA shown in fig 8-10 including output terminal bonding pads 28, see fig 8-10, para 49), and 
in each of the at least one bonding region, the first conductive layer comprises a plurality of wires (a plurality of lines 29 are arranged in NAA in fig 8) arranged at intervals, and 

the first opening comprises an edge (edge of 22 with the projections 31, see fig 8, para 62) that is intersected with an extension direction of each of the plurality of wires (the edge of 22 including 31 extends in a horizontal direction in fig 8 which intersects with the wires 29 that extend in the vertical direction in fig 8); 
the organic layer further comprises a zigzag-shaped groove connected with the edge; in a direction perpendicular to the base substrate (since the side surface of 22 is sloped, the area above the angled side surface of 22 will form a groove with a total depth less than the thickness of 22 and which has a zig-zag shape from the projections 31, see fig 8-10), 
an orthographic projection of the zigzag-shaped groove on a plane parallel with the base substrate is zigzag-shaped (fig 8 is an orthographic projection of the device parallel to a top surface of the substrate 11 and 31 has a zigzag shape in it, see fig 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAITOH (US 20180314122) in view of TANIGAKI (US 20190072851).
Regarding claim 6, SAITOH discloses the array substrate according to claim 5.

TANIGAKI discloses a device, wherein, in the extension direction of the wire, a length of each of the plurality of electrode strips extending beyond the end of the zigzag-shaped groove which is away from the first opening is greater than 10 microns (the opening in 61 can be 70 microns across, and the electrode 55 extends from one side of it to the other, see fig 6, para 1005).
SAITOH and TANIGAKI are analogous art because they both are directed towards semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of SAITOH with the electrode size of TANIGAKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of SAITOH with the electrode size of TANIGAKI in order to produce a device with increased reliability (see TANIGAKI para 18).  
Additionally, parameters such as the size of elements in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size of the electrodes in the device of SAITOH in order to improve short-circuit reliability (see SAITOH para 6).
Claim 8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAITOH (US 20180314122) in view of KWON (US 9287342).
Regarding claim 8, SAITOH discloses the array substrate according to claim 1.
SAITOH fails to explicitly disclose a device, wherein the zigzag-shaped groove comprises a plurality of triangular grooves arranged side by side in sequence, and each of the plurality of triangular 
KWON discloses a device, wherein the zigzag-shaped groove comprises a plurality of triangular grooves arranged side by side in sequence (the grooves formed in the zigzag pattern 160 on the side 162 of insulation layer 130 are triangular in shape, see fig 1A, para 33), and each of the plurality of triangular grooves comprises a bottom side (line connecting bottom points of zig-zag 160, see fig 1A) and a vertex angle (point of zigzag 160 pointing towards 130, see fig 1A) opposite to the bottom side, the bottom side is overlapped with the edge (the zigzag pattern 160 is the edge of 130, see fig 1A), and the vertex angle is located at a side of the bottom side away from the first opening (the point of 160 facing towards 130, see fig 1A).
SAITOH and KWON are analogous art because they both are directed towards display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAITOH with the zigzag shape of KWON because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAITOH with the zigzag shape of KWON in order to reduce shorts (see KWON para 12).
Regarding claim 11, SAITOH discloses the array substrate according to claim 8.
SAITOH fails to explicitly disclose a device, wherein the organic layer comprises a triangular region between two adjacent triangular grooves, and the triangular region is provided between two adjacent wires.
KWON discloses a device, wherein the organic layer comprises a triangular region between two adjacent triangular grooves, and the triangular region is provided between two adjacent wires (the zigzag 160 features triangular projections between wires 140, see fig 1A).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAITOH with the zigzag shape of KWON in order to reduce shorts (see KWON para 12).
Regarding claim 12, SAITOH discloses the array substrate according to claim 8.
SAITOH fails to explicitly disclose a device, wherein in a direction from the bottom side of the triangular groove to the vertex angle of the triangular groove, a depth of each of the plurality of triangular grooves gradually decreases in a direction perpendicular to the base substrate.
KWON discloses a device, wherein in a direction from the bottom side of the triangular groove to the vertex angle of the triangular groove, a depth of each of the plurality of triangular grooves gradually decreases in a direction perpendicular to the base substrate (the side of 130 is sloped, meaning that the depth of the groove will decrease gradually moving away from the top surface of 130, see fig 1A).
SAITOH and KWON are analogous art because they both are directed towards display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAITOH with the zigzag shape of KWON because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAITOH with the zigzag shape of KWON in order to reduce shorts (see KWON para 12).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAITOH (US 20180314122) in view of ZHANG (US 20200212151).
Regarding claim 15, SAITOH discloses the array substrate according to claim 1.

a width of the interval between adjacent rectangular grooves in the direction perpendicular to the extension direction of the wire is smaller than a resolution of an exposure machine.
ZHANG discloses a device, wherein the zigzag-shaped groove comprise a plurality of rectangular grooves arranged at intervals (fig 2, 232, para 27), and a side of each of the plurality of rectangular grooves is overlapped with the edge (wires 211 emerge from the side of 23 with the grooves 232, see fig 2), 
a width of the interval between adjacent rectangular grooves in the direction perpendicular to the extension direction of the wire is smaller than a resolution of an exposure machine (the grooves can be 20 microns apart, which is smaller than the resolution of some exposure machine, see para 4).
SAITOH and ZHANG are analogous art because they both are directed towards display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAITOH with the zigzag shape of ZHANG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAITOH with the zigzag shape of ZHANG in order to avoid a short circuit problem (see ZHANG para 6).
Claims 19, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAITOH (US 20180314122).
Regarding claim 19, a first embodiment of SAITOH discloses a manufacturing method of an array substrate, comprising: 
forming a first conductive layer (fig 8-10, 29, para 49) on a base substrate (the display device in fig 1 comprising board 11a/b, see fig 1, para 41); 

wherein the base substrate comprises a display region (display area AA, see fig 1, para 41) and a peripheral region (non-display area NAA that surrounds AA, see fig 1, para 41) located at a periphery of the display region, 
the peripheral region comprises at least one bonding region (the region of NAA shown in fig 8-10 including output terminal bonding pads 28, see fig 8-10, para 49), and 
in each of the at least one bonding region, the first conductive layer comprises a plurality of wires (a plurality of lines 29/18 are arranged in NAA in fig 8) arranged at intervals, 
the organic layer comprises a first opening (the area in figs 8-11 in the -Y direction from 22a which is uncovered and unobstructed by 22 which has an edge including projections 31 that the wires 29 extend out from under, see fig 8-11, para 62), the first opening exposes the plurality of wires, and the first opening comprises an edge (edge of 22 with the projections 31, see fig 8, para 62) that is intersected with an extension direction of each of the plurality of the wires (the edge of 22 including 31 extends in a horizontal direction in fig 8 which intersects with the wires 29 that extend in the vertical direction in fig 8), and 
the organic layer further comprises a zigzag- shaped groove connected with the edge (since the side surface of 22 is sloped, the area above the angled side surface of 22 will form a groove with a total depth less than the thickness of 22 and which has a zig-zag shape from the projections 31, see fig 8-10); 
in a direction perpendicular to the base substrate, a depth of the zigzag-shaped groove is smaller than a thickness of the organic layer (since the side surface of 22 is sloped, the area above the angled side surface of 22 will form a groove with a total depth less than the thickness of 22 and which has a zig-zag shape from the projections 31, see fig 8-10), and 

The first embodiment of SAITOH fails to explicitly disclose a method comprising patterning the organic material layer to form an organic layer.
A second embodiment of SAITOH discloses a method comprising patterning (322 can be exposed and patterned using the mask, see fig 19, para 87) the organic material layer to form an organic layer (acrylic resin layer 22, see figs 8-10, para 50).
The two embodiments of SAITOH are analogous art because they both are directed towards display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of the first embodiment with the patterning process of the second embodiment because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of the first embodiment with the patterning process of the second embodiment in order to improve short-circuit reliability (see SAITOH para 6).
Regarding claim 23 the first embodiment of SAITOH discloses a mask for manufacturing the array substrate according to claim 1.
The first embodiment of SAITOH fails to explicitly disclose a device, wherein the mask comprises a pattern portion, 
wherein the pattern portion comprises a portion corresponding to the first opening and a portion corresponding to the zigzag-shaped groove.
A second embodiment of SAITOH discloses a device, wherein the mask comprises a pattern portion (the mask HM comprises a patterned portion TA and HTA, see fig 19, para 86),

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of the first embodiment with the patterning process of the second embodiment in order to improve short-circuit reliability (see SAITOH para 6).
The examiner notes that “mask for manufacturing the array substrate “ is considered a product-by-process claim.  “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 25 the first embodiment of SAITOH discloses the mask according to claim 23.
The first embodiment of SAITOH fails to explicitly disclose a device, wherein a material of the organic layer comprises a positive photoresist, and the pattern portion is a light-transmission portion.
A second embodiment of SAITOH discloses a device, wherein a material of the organic layer comprises a positive photoresist, and the pattern portion is a light-transmission portion (HTA and TA are both at least partially light transmitting, see fig 19, para 86-87 which means 22 must be a positive PR).
The two embodiments of SAITOH are analogous art because they both are directed towards display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of the first embodiment with the patterning process of the second embodiment because they are from the same field of endeavor.

The examiner notes that “mask for manufacturing the array substrate “ is considered a product-by-process claim.  “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAITOH (US 20180314122) in view of IMAI (US 20150355516).
Regarding claim 20, SAITOH discloses the manufacturing method of the array substrate according to claim 19, further comprising: before forming the organic material layer, forming an insulation material layer at a side of the first conductive layer away from the base substrate (fig 8-11, 20, para 47),
the insulation layer comprises a second opening, both the first opening and the second opening expose the plurality of wires (20 does not cover 29 in the portion of NAA containing bonding pads 28, see fig 8).
SAITOH fails to explicitly disclose a method wherein patterning the organic material layer to form an organic layer comprises: patterning the insulation material layer and the organic material layer by using a single masking process to form an insulation layer and the organic layer.
IMAI discloses a method wherein patterning the organic material layer to form an organic layer comprises: patterning the insulation material layer and the organic material layer by using a single 
SAITOH and IMAI are analogous art because they both are directed towards display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of SAITOH with the double insulating layer etch of IMAI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of SAITOH with the double insulating layer etch of IMAI in order to reduce or suppress moire (see IMAI para 7).
Regarding claim 21, SAITOH and IMAI disclose the manufacturing method of the array substrate according to claim 20.
SAITOH further discloses a method, further comprising: forming a second conductive layer at a side of the organic layer away from the first conductive layer (electrode 25/30, see fig 8-11, para 47 and 50), 
wherein in each of the at least one bonding region, the second conductive layer comprises a plurality of electrode strips (the electrodes 30, see fig 8-11) arranged at intervals, and 
the plurality of electrode strips are electrically connected with the plurality of wires (30 and 29 are in direct contact, see fig 10), respectively, through both the second opening and the first opening (30 and 29 are in direct contact in the region not covered by 20 and 22, see fig 8-11).
Regarding claim 22, SAITOH and IMAI disclose the manufacturing method of the array substrate according to claim 20 wherein patterning the insulation material layer and the organic material layer by using a single masking process to form an insulation layer and the organic layer comprises: exposing and developing the organic material layer by using a mask to form, in the organic layer, the first opening and 
SAITOH fails to explicitly disclose a method comprising etching the insulation material layer by using the organic layer including the first opening as a mask to form, in the insulation layer, the second opening located in the bonding region.
IMAI discloses a method comprising etching the insulation material layer by using the organic layer including the first opening as a mask to form, in the insulation layer, the second opening located in the bonding region  (insulating layer 40 is patterned by a mask and then used as a mask to etch insulating layer 39, see fig 9 and 17, para 124 and 149).
SAITOH and IMAI are analogous art because they both are directed towards display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of SAITOH with the double insulating layer etch of IMAI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of SAITOH with the double insulating layer etch of IMAI in order to reduce or suppress moire (see IMAI para 7).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAITOH (US 20180314122) in view of YANG (US 20090109364).
Regarding claim 24, SAITOH discloses the mask according to claim 23.
SAITOH fails to explicitly disclose a device, wherein a material of the organic layer comprises a negative photoresist, and the pattern portion is an opaque portion.
YANG discloses a device, wherein a material of the organic layer comprises a negative photoresist, and the pattern portion is an opaque portion (the mask pattern 2 can be used with a negative photoresist to define portions that remain, see fig 2, para 10).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of SAITOH with the negative photoresist of YANG in order to improve the aperture (see YANG para 104).
The examiner notes that “mask for manufacturing the array substrate “is considered a product-by-process claim.  “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811